PER curiam:
I
El Ledo. Luis R. Pastrana Silva (licenciado Pastrana Silva) fue admitido al ejercicio de la abogacía el 15 de enero de 1987 y prestó juramento como notario el 21 de abril de 1988. Su obra notarial se encuentra aprobada hasta el 1992 y su Libro de Registro de Testimonios hasta el 1994.
El 2 de julio de 2015, el Director de la Oficina de Inspec-ción de Notarías (ODIN), Ledo. Manuel E. Ávila de Jesús, compareció ante nos e informó que el licenciado Pastrana *368Silva adeudaba noventa y siete (97) índices de actividad notarial mensual, así como los informes estadísticos de ac-tividad notarial anual desde el año natural 2000. Tampoco consta en su expediente evidencia de pago de la fianza notarial. Por ello, le envió comunicaciones mediante correo certificado con acuse a las direcciones que constaban en el Registro Único de Abogados y Abogadas (RUA).(1) No obs-tante, estas cartas fueron devueltas por el sistema de co-rreo federal. Por ello, el Director de la ODIN nos solicitó que ordenáramos tanto su suspensión inmediata e indefi-nida del ejercicio de la notaría como la incautación de la obra y del sello notarial que se encuentra bajo la custodia del notario, entre otras peticiones.
El 7 de agosto de 2015 le concedimos al licenciado Pas-trana Silva un término de veinte (20) días para que se expresara sobre la solicitud de la ODIN. Ante su incomparecencia, el 14 de septiembre de 2015 le otorgamos un término final de diez (10) días para que cumpliera con nuestra Resolución de 7 de agosto de 2015. Finalmente, el 29 de enero de 2016 ordenamos la incautación preventiva e inmediata de su obra protocolar y del sello notarial; le otorgamos un término de diez (10) días para que compareciera para mostrar causa por la cual no debía ser suspendido indefinidamente del ejercicio de la abogacía y la notaría. Además, se le apercibió que, de no cumplir con nuestra orden, se le suspendería del ejercicio de la profesión de manera inmediata.
Así las cosas, el jueves 4 de febrero de 2016 y el lunes 29 de febrero de 2016, dos alguaciles de este Tribunal acudie-ron a la oficina y a la residencia del licenciado Pastrana Silva, conforme a las direcciones provistas por el letrado y que constan en su expediente personal. No obstante, “[a]l visitar el local pudieron comprobar que la oficina del licen-*369ciado ya no se encuentra allí; en su lugar hay una gomera y una cafetería donde no tenían conocimiento del paradero del letrado”. Oficina de Alguaciles, Informe, Caso Núm. TS-8,566, 4 de marzo de 2016, pág. 1. Asimismo, “corroboraron que el abogado ya no reside en esta dirección [y] procedieron a dejar una hoja de aviso con los números de contacto del Tribunal Supremo, con la ama de llaves de los dueños actuales de la residencia, para que en caso de tener alguna información sobre el Ledo. Pastrana Silva, se comuniquen a nuestra oficina”. íd.
rH i—i
El Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, dispone que los abogados y las abogadas deben “observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Así, hemos señalado en repetidas ocasiones que desatender las órdenes de este Tribunal demuestra menosprecio hacia nuestra autoridad e infringe este canon. In re Martínez Romero, 188 DPR 511 (2013). Por lo tanto, deben responder de forma diligente y oportuna a nuestras órdenes y requerimientos, así como a los de la ODIN y los de la Oficina del Procurador General. In re Pacheco Pacheco, 192 DPR 553 (2015); In re Pestaña Segovia, 192 DPR 485 (2015); In re Martínez Romero, supra. A su vez, hemos advertido que procede la suspensión inmediata del ejercicio de la profesión cuando un abogado o una abogada no atiende con diligencia nuestros requerimientos. In re Ortiz Walter, 194 DPR 683 (2016).
Asimismo, la Regla 9(j) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, impone a los abogados y las abogadas la obligación de mantener actualizados sus datos personales en el Registro Único de Abogados y Abogadas (RUA). Su incumplimiento obstaculiza el ejercicio de nuestra jurisdicción disciplinaria y también es suficiente para *370decretar su separación indefinida de la profesión. In re Tirado Saltares et als., 194 DPR 960 (2015); In re Arroyo Acosta, 192 DPR 848 (2015).
III
En vista de que el licenciado Pastrana Silva ha hecho caso omiso a nuestras órdenes en ocasiones reiteradas y ha incumplido con su deber de informarnos los cambios de sus datos personales, procede suspenderlo inmediata e indefi-nidamente del ejercicio de la abogacía y de la notaría.

<

Por los fundamentos expuestos en la Opinión per cu-riam que antecede, la cual se hace formar parte de la sen-tencia, se suspende inmediata e indefinidamente del ejerci-cio de la abogacía y de la notaría al Ledo. Luis R. Pastrana Silva. Se le impone el deber de entregar de manera inme-diata su obra y sello notarial so pena de ser expuesto al correspondiente procedimiento de desacato. También se le impone el deber de notificar a todos sus clientes de su inha-bilidad para continuar representándolos, devolverles cua-lesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los foros judi-ciales y administrativos. Además, tiene la obligación de acreditar ante este Tribunal el cumplimiento con lo anterior en el término de treinta (30) días a partir de la notificación de esta Opinión “per curiam” y sentencia.

El Alguacil de este Tribunal deberá incautar la obra y el sello notarial del Ledo. Luis R. Pastrana Silva y entregar-los al Director de la ODIN para el correspondiente examen e informe a este Tribunal. Notifíquese personalmente esta Opinión “per curiam” y Sentencia, así como por correo cer-tificado con acuse a las últimas direcciones conocidas del licenciado Pastrana Silva.


Se dictará Sentencia de conformidad.


 La primera misiva enviada por la Oficina de Inspección de Notarías (ODIN) fue el 29 de mayo de 2015. La segunda comunicación se envió a la dirección residen-cial del notario el 16 de junio de 2015.